FILED
                              NOT FOR PUBLICATION                             FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: SOON WHA CHEY; DAVID                       No. 10-60029
CHEY,
                                                  BAP No. 09-1254
                Debtors,

                                                  MEMORANDUM*
SOON WHA CHEY; DAVID CHEY,

                Appellants,

  v.

AMRANE COHEN; et al.,

                Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Pappas, Montali, and Brandt, Bankruptcy Judges, Presiding

                              Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Soon Wha Chey and her son, David Chey, appeal pro se from the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s

order granting Wells Fargo Bank, N.A.’s motion for relief from an automatic stay

with respect to certain real property. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by granting relief from the

automatic bankruptcy stay to Wells Fargo because the Cheys no longer had a legal

or equitable interest in the subject property. See 11 U.S.C. § 362(d)(1) (allowing

bankruptcy court to grant relief from the stay for cause); Christensen v. Tucson

Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990)

(cause for lifting the stay may exist where a state court proceeding involving the

same issues is pending).

      The Cheys’ requests for judicial notice, set forth in their opening brief, are

denied.

      All pending motions are denied.

      AFFIRMED.




                                          2                                     10-60029